Case 1:20-cv-07045-ER Document 1 Filed 08/31/20 Page 1 of 7

UNITED STATES DISTRICT COURT
For the
SOUTHERN DISTRICT OF NEW YORK

 

PT AURORA INDONESIA TRADING and JIN
MAA TRADING LIMITED,
Civil Action No.:
Plaintiffs,
VERIFIED COMPLAINT
~against-
Jury Trial: No
USARM GROUP LLC,
Defendant,

 

 

 

 

Plaintiffs PT Aurora Indonesia Trading (“Aurora”) and Jin Maa Trading Limited (“Jin
Maa”) (collectively, “Plaintiffs’}, by its attorneys, The Schutzer Group, PLLC, as and for its

complaint against Defendant USARM Group LLC ("USARM" or “Defendant”, hereby alleges

as follows:
The Parties
L. At all relevant times hereinafter mentioned, Plaintiff Aurora maintained a

registered office at Graha Mandiri, Floor 17, JI. Imam Bonjol No.61, Menteng, Central Jakarta
10310 Indonesia, and Plaintiff.Jin Maa maintained a registered office.at No. 5,17/F, Strand 50,
50 Bonham Strand, Sheung Wan, Hong Kong, Plaintiffs are related entities. and share a unity of
ownership and collectively do business as the Aurora Group.

2. Upon information and belief, at all relevant times hereinafter mentioned,
Defendant was and is a Virginia registered corporation duly organized under the laws. of the
State of Virginia with its offices located at 21184 Sundial Ct, Broadlands, VA, 20148.

3. The amount of Plaintiffs’ damages are more than $75,000.00 and PlaintifCis a

foreign company with offices located only in Indonesia and Hong Kong, and upon information
 

Case 1:20-cv-07045-ER Document1 Filed 08/31/20 Page 2 of 7

and belief, Defendant is a Virginia corporation with office locaied only in the State of Virginia,
therefore this Court posses diversity jurisdiction over the parties pursuant to. 28 U.S.C. § 1332. In
addition, Defendant purports to be a New York corporation and required New York choice of
law and venue in. its contract with Plaintiffs.
NATURE OF ACTION

4. This is an action for damages sustained by Plaintiffs as a result of Defendant's
breach of contracts with Plaintiffs (collectively, the “Contracts”) for the purchase and supply of
goods (collectively, the “Goods”,

FACTS

5. Plaintiff Aurora and Defendant entered into a supply.and purchase agreement.on May
14, 2020 in which Aurora agreed to supply Defendant with 10.million vinyl examination gloves (the

“Gloves”) tobe delivered over a | year term (the “Aurora-USARM Contract”).

6. Defendant subsequently requested that Plaintiff Aurora expedite the delivery of the
Gioves and on May 29, 2020 Plaintiff Aurora and Defendant entered in an agreement modifying the

terms of the Aurora-USARM Contract (the “Addendum”,

7. Pursuant to the Aurora~USARM Contract and the Addendum, on May 31,2020,
Plaintiff dispatched the 2,677,000 units of the Gloves and advanced the payment forthe urgent

airfreight.

8. Pursuant to Clause C of the Addendum, Defendant was required to reimburse Plaintiff

Aurora for the air freight expenses that were advanced.
 

 

 

Case 1:20-cv-07045-ER Document1 Filed 08/31/20 Page 3 of 7

9. Despite Plaintiff Aurora's due demand upon Defendant, Defendant failed and refused

to reimburse Plaintiff Aurora for the advanced air freight expenses.

10. On dune 18, 2020, Defendant terminated the Aurora-~-USARM Contract and the

Addendum (collectively, the “Glove Agreement’) without cause.

li. At all times herein, Plaintiff Aurora was in full compliance with the terms. of the

Giove Agreement.

12. Plaintiff Aurora notice of Defendant’s breach of the Glove Agreement and more than
45 days have passed since Defendant’s receipt of said notice and Defendant failed to cure its default

of the Glove Agreement.

13. Asaresult of Defendants wrongful termination and breach af the Glove Agreement,

Piaintiff Aurora has Incurred damages in the sum of $308,162.68."

14. Therefore pursuant to the terms of the Glove Agreement, Defendant is liable to.
Plaintiff Aurora in the sum of $308,162.68, together with interest thereon from Jime 18, 2020.

15. Plaintiff Jin Maa and Defendant entered into a sales agreement on April 5, 2020
it which Jin Maa agreed to supply Defendant with 40 million surgical masks (the “Masks”) for
the sum of Twelve Million Four Hundred and Two Thousand United States Dollars (the “Mask

Contract’).

 
Case 1:20-cv-07045-ER Document1 Filed 08/31/20 Page 4 of 7

i6. Pursuant to paragraph 10 of the Mask Agreement, Defendant’s failure to complete
the purchase of the entire 40 million units of the Masks would constitute a breach of the Mask
Agreement and Defendant would become liable to Plaintiff Jin Maa for remaining balance due of
the contract amount of Twelve Million Four Hundred and Two. Thousand United States Dollars.
plus interest in the amount of ten percent (10%).

17. On or about April 11, 2020, Plaintiff Jin Maa delivered ta Defendant Invoice No.
0411 /UG/2020/IMT dated 11 April 2020 (the “Invoice”) and the Involve was signed and
acknowledged by both Plaintiff Jin Maa and Defendant.

18. Defendant breached the Mask Contract by failing to pay the Invoice and by
failing to complete the purchase the forty million units of the Masks.

19.  Asaresult of Deferndant’s breach of the Mask Agreement, Plaintiff Jin Maa has
incurred damages in the sum of $12,420,000.

20. Therefore pursuant to the terms ofthe Mask Agreement, Defendant is liable to
Plaintiff Jin Maa in the sum of $12,420,000, with interest thereon at arate of 10% per annum,
from April 11, 2020.

AS AND FOR A FIRST CAUSE OF ACTION. -
(Breach of Contract)

21. Plaintiffs repeat and reallege each and every allegation contained in-above
paragraphs with the same force and effect as if set forth fully at length herein: |

22. Defendant and Plaintiffs entered into the Contracts.

23. Defendant breached the Contracts.

24. Plaintiffs fully performed all of its obligations under the Contracts and satisfied,

ail conditions precedent required of Plaintiffs.
 

Case 1:20-cv-07045-ER Document1 Filed 08/31/20 Page 5 of 7

ad

bE

5. Asaresult of Defendant’s breach of the Contracts, Plaintiff Aurora has incurred
damages in the sum of $308,162.68 and Plaintiff Jia Maa has incurred damages in the sum of
$12,420,000. |

26, Therefore pursuant to the terms of the Contracts, Defendant is liable to failure ta
pay Plaintiff for the Services, Plaintiff has been damaged and Defendant is liable to Plaintiff:
Aurora in the sum of $308,162.68, together with interest thereon from June 18,2020 and to
Plaintiff Jin Maa in the sum of $12,420,000, with interest thereon at a rate of 10% per annum
from April 11, 2020, together with the costs and disbursements of this action.

AS AND FOR A SECOND CAUSE OF ACTION
{Account Stated)

 

27. Plaintiffs repeat and reallege each and every allegation contained in above
paragraphs with the same force and effect as if set forth fully at length herein,

28. Plaintiffs duly issued and sent to Defendant the Invoices and payment demands,
which set forth in detail all monies due under the Contracts.

29, Defendant received the Inveices and payment demands without protest and
neither objected to them nor indicated that they were erroneous in any respect whatsoever.

30. Defendant thereby acknowledged that the debt owed tO Plaintiffs, as.set forth in
the Invoices and payment demands, is true and correct. -

31. By reason of the foregoing, Defendant is liable to Plaintiff Aurora in the sum of
$308,162.68, together with interest thereon from June 18, 2020 and to Plaintiff Jin Maa in the
sum of $12,420,000, with interest thereon at a rate of 10% per annum: from April M1, 2020,
together with the costs and disbursements of this action.

WHEREFORE, the Plaintitfs demands judgment against the Defendant imfayorof

5
Case 1:20-cv-07045-ER Document1 Filed 08/31/20 Page 6 of 7

Plaintiff Aurora in the sum of $308,162.68, together with interest thereon from June 18, 2620
and in favor of Plaintiff Jin Maa in the sum of $12,420,000, with interest thereon at a rate of 10%
per annum from April 11, 2020, together with the costs and disbursements of this action and such

other and further relief as this Court deems just and equitable.

Dated: New York, New York
August 26, 2020

THE SG -ER GROUP PLLC

 

By: LMA
Eric P. Sotttzer, EN.
330 Seventh Avenue, 15 Floor
New York, NY 16036
(212) 714-0700
Attorneys for the Plaintiffs

 

 
 

Case 1:20-cv-07045-ER Document1 Filed 08/31/20 Page 7 of 7

VERIFICATION

Alexander Ivanov, declares under penalty of perjury under the laws of the United States of
America that he is the President Director of Plaintiff PT Aurora Indonesia Trading and Director °
of Plaintiff Jin Maa Trading Limited and that he has read the Complaint and knows that contents
thereof and the same are true to his knowledge based upon his review of Plaintiffs’ books and
records, except those matters therein which are sigig re all os

and so as to those matters he believes them top? ght

¥ wy

 
    

Filipp Levin, declares under penalty of perjury under the laws of the United:States of America
that he is the Chairman of Plaintiff PT Aurora Indonesia Trading and Director of Plaintiff Jin
Maa Trading Limited and that he has read the Complaint and knows that contents thereof and the:
same are true to his knowledge based upon his review of Plaintiffs’ books and records, except
those matters therein which are stated to be alleged on information and belief, arid so as to those
matters he believes them to be true.

FILIPP LEVIN

 

Adrianus Sh, declares under penalty of perjury under the laws of the United States of America
that he is the Director of Plaintiff PT Aurora Indonesia Trading and that he has read the
Complaint and knows that contents thereof and the same are true to his knowledge based upon
his review of Plaintiffs’ books and records, except those matters therein which are stated to be
alleged on information and belief, and so as to those matters h jeves them to be true.

  

 

ADRIANUS SH
